Citation Nr: 1812277	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected hypertension, currently rated 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1979 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied an increased rating for hypertension, rated 20 percent disabling.  The Veteran timely appealed this determination.  

In May 2012, the Veteran testified at a Decision Review Officer (DRO) hearing before a DRO.  A transcript of that hearing has been associated with the record.


FINDING OF FACT

The Veteran's service-connected hypertension required the regular use of prescribed medications but symptoms have not more nearly approximated predominant diastolic blood pressure of 120 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.104, DC 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

The Veterans Claims Assistance Act of 2000 (VCAA) imposes upon the VA a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO provided the required notice in a February 2011 letter sent to the Veteran.  Additional notification is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is not required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had an opportunity to submit evidence and arguments in support of his claims in light of his notice before subsequent readjudication by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatments and examinations.  Moreover, his statements in support of the claim are of record, but do not reflect that any available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in March 2011, May 2012 and May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the VA examinations are adequate to decide the claim.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In this case, the appeal arises from a claim for an increased rating and consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating in which distinct time periods with different ratable symptoms can be identified.   Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

The Veteran's hypertension has been assigned a 20 percent rating under 38 C.F.R. § 4.104, DC 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  A 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more. 

In his December 2011 notice of disagreement, the Veteran asserted that his hypertension is not controlled and that he takes a total of 32 pills a day just to stay alive.  For the following reasons, an increased rating above 20 percent is not warranted.  

VA treatment records since March 2011 include blood pressure readings weighing against a diastolic blood pressure that is predominantly 120 or more.  In March 2011, the Veteran was afforded a VA hypertension examination.  The examiner reported that his hypertension was well-controlled and that he tolerated a combination drug regimen, which had been stable for the previous five years.  The examiner further reported that the Veteran's hypertension had not caused organ damage or an adverse cardiovascular event, did not hinder his ability to seek and maintain gainful employment, and did not impair his independent daily activities.  The examiner took two blood pressure readings of 131/84 and 132/82, with a repeat of 130/80.  

The Veteran was afforded another VA hypertension examination in May 2012, where the examiner took three blood pressure readings over the course of two days, listed as follows: 132/90, 145/95, and 141/94.  The examiner reported that the Veteran was able to perform all activities of daily living and both physical and sedentary tasks and activities when his blood pressure was under control.  Similarly, the Veteran submitted a blood pressure log from April 2009 through March 2012 where the highest diastolic blood pressure reading was from August 2011, which read 151/101.  

The Veteran was afforded a third VA hypertension examination in May 2016, where the examiner took three blood pressure readings which read: 122/76, 122/74 and 124/76.  The examiner reported that the Veteran tolerated a combination drug therapy without identified functional limitations that would limit employability.  

The Veteran did, however, submit medical records indicating a one-time blood pressure reading of 160/120 from the Hattiesburg Clinic in August 2015.  Given the criterion that the diastolic blood pressure readings be predominantly 120 or more to warrant the next higher 20 percent rating, this single reading of 120 does not reflect that the symptoms have more nearly approximated the criteria for a rating higher than 20 percent under DC 7101.  The Veteran's diastolic blood pressure readings over the course of the seven years since his claim for an increased rating, other than the above August 2015 reading from the Hattiesburg Clinic, ranged from 58 to 105 and were predominantly in the 70s.

In sum, the evidence of record does not demonstrate findings of diastolic blood pressure predominantly of 120 or more, or symptoms more nearly approximating this criterion.  See McCarroll v. McDonald, 28 Vet. App. 267. 276-77 (2016) (the Board may properly consider ameliorative effects of blood pressure medication in adjudicating claims for increased ratings for hypertension, because medication is specifically mentioned in DC 7101).  Thus, for the reasons stated above, the criteria for a 40 percent rating, or higher, have not been met or more nearly approximated.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased rating in excess of 20 percent for service-connected hypertension is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


